                          Case 2:19-cv-04980-AB-SK Document 215 Filed 10/08/20 Page 1 of 5 Page ID #:3234



                             1   William W. Oxley, SBN 136793 (Admitted in Related Case)
                                 Email: woxley@bakerlaw.com
                             2   BAKER & HOSTETLER LLP
                                 11601 Wilshire Boulevard, Suite 1400
                             3   Los Angeles, CA 90025-0509
                                 Telephone: 310.820.8800
                             4   Facsimile: 310.820.8859
                             5   Kevin M. Bovard, SBN 247521
                                 Email: kbovard@bakerlaw.com
                             6   Jeffrey W. Lesovitz (Admitted Pro Hac Vice in Related Case)
                                 Email: jlesovitz@bakerlaw.com
                             7   Meghan Rohling Kelly, SBN 292236
                                 Email: mkelly@bakerlaw.com
                             8   BAKER & HOSTETLER LLP
                                 2929 Arch Street, 12th Floor
                             9   Philadelphia, PA 19104-2891
                                 Telephone: 215.568.3100
                            10   Facsimile: 215.568.3439
                            11   Attorneys for Defendant
                                 GUEST-TEK INTERACTIVE
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   ENTERTAINMENT LTD.
      L OS A NGELES




                            13   (additional counsel listed on following page)
                            14
                            15
                            16                      IN THE UNITED STATES DISTRICT COURT
                            17                          CENTRAL DISTRICT OF CALIFORNIA
                            18                                       WESTERN DIVISION
                            19
                                 NOMADIX, INC.,                                    Case No.: 2:19-cv-04980-AB-FFM
                            20
                                                Plaintiff,                         Honorable André Birotte Jr.
                            21
                                        v.                                        GUEST-TEK’S REPLY IN SUPPORT
                            22                                                    OF EX PARTE APPLICATION FOR
                                 GUEST-TEK INTERACTIVE                            APPROVAL OF SUPERSEDEAS
                            23   ENTERTAINMENT LTD.,                              BOND AND FOR STAY OF
                                                                                  EXECUTION PENDING APPEAL
                            24                  Defendant.
                            25
                            26
                            27
                            28

                                  GUEST-TEK’S REPLY IN SUPPORT OF EX PARTE APPLICATION FOR APPROVAL OF SUPERSEDEAS BOND AND FOR STAY OF
                                                                                   EXECUTION PENDING APPEAL; CASE NO.: 2:19-CV-04980-AB-FFM
                          Case 2:19-cv-04980-AB-SK Document 215 Filed 10/08/20 Page 2 of 5 Page ID #:3235



                             1   Michael J. Swope (Admitted Pro Hac Vice)
                                 Email: mswope@bakerlaw.com
                             2   BAKER & HOSTETLER LLP
                                 999 Third Avenue, Suite 3500
                             3   Seattle, WA 98104-4040
                                 Telephone: 206.332.1379
                             4   Facsimile: 206.624.7317
                             5   Andrew E. Samuels (Admitted Pro Hac Vice)
                                 Email: asamuels@bakerlaw.com
                             6   BAKER & HOSTETLER LLP
                                 200 Civic Center Drive, Suite 1200
                             7   Columbus, OH 43215-4138
                                 Telephone: 614.228.1541
                             8   Facsimile: 614.462.2616
                             9   Thomas D. Warren (SBN 160921)
                                 Email: tom.warren@warrenterzian.com
                            10   WARREN TERZIAN LLP
                                 700 S. Flower Street, Suite 1000
                            11   Los Angeles, CA 90017
B AKER & H OSTETLER LLP




                                 Telephone: 213.410.2620
   A TTORNEYS AT L A W




                            12
      L OS A NGELES




                                 Attorneys for Defendant
                            13   GUEST-TEK INTERACTIVE
                                 ENTERTAINMENT LTD.
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                  GUEST-TEK’S REPLY IN SUPPORT OF EX PARTE APPLICATION FOR APPROVAL OF SUPERSEDEAS BOND AND FOR STAY OF
                                                                                   EXECUTION PENDING APPEAL; CASE NO.: 2:19-CV-04980-AB-FFM
                          Case 2:19-cv-04980-AB-SK Document 215 Filed 10/08/20 Page 3 of 5 Page ID #:3236



                             1             Guest-Tek applied for stay of execution pending appeal under Rule 62(b),
                             2   which provides: “At any time after judgment is entered, a party may obtain a stay
                             3   by providing a bond or other security. The stay takes effect when the court
                             4   approves the bond or other security and remains in effect for the time specified in
                             5   the bond or other security.” Fed. R. Civ. P. 62(b) (emphasis added). Yet Nomadix
                             6   never mentions Rule 62(b) in its opposition brief and points to nothing to support
                             7   its apparent argument that the clear language of Rule 62(b) does not apply in this
                             8   case. Instead, Nomadix faults Guest-Tek for posting a bond for 125% of the
                             9   judgment, which is entirely consistent with typical practice, on October 6 instead
                            10   of September 29, and insists, without supporting authority, that Guest-Tek must get
                            11   a new bond of approximately $1.6 million. (Dkt. No. 211 at 1, 5.) Nomadix’s
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   arguments should be rejected, Guest-Tek’s bond should be approved, and the Court
      L OS A NGELES




                            13   should stay execution on the judgment pending appeal.
                            14             Contrary to Nomadix’s portrayal, Guest-Tek has worked diligently to obtain
                            15   a supersedeas bond. By August 10—just days after Nomadix’s fees-and-costs
                            16   motion was granted (Dkt. No. 178)—Guest-Tek had already applied for a bond.
                            17   Kelly Reply Decl. Ex. A. At all times since then, Guest-Tek has continued to work
                            18   to obtain a bond. Guest-Tek’s efforts were complicated by the fact that Guest-Tek,
                            19   a Canadian company, had to coordinate its efforts with a Canadian bank and an
                            20   American insurer. But Nomadix knew all along that Guest-Tek was willing and able
                            21   to post a bond. As early as August 26, Guest-Tek had requested a stay of execution
                            22   upon the posting of a supersedeas bond. (Dkt. No. 183 at 3.)1 Yet Nomadix never
                            23   bothered to check on the status of Guest-Tek’s bond before rushing to the Court to
                            24   seek a writ of execution and an order appointing a process server.
                            25             Moreover, the stay that Guest-Tek seeks will not disrupt any “current
                            26   enforcement process” because there is no “enforcement process” underway.
                            27
                                 1
                                  Guest-Tek made that request in a post-judgment motion under Rule 59 and is not
                            28   moving for “reconsideration of th[e] denial” of that motion. (Contra Dkt. No. 211
                                 at 2.) Guest-Tek’s current application is based on Rule 62(b), not Rule 59.
                                                                          -1-
                                     GUEST-TEK’S REPLY IN SUPPORT OF EX PARTE APPLICATION FOR APPROVAL OF SUPERSEDEAS BOND AND FOR STAY OF
                                                                                      EXECUTION PENDING APPEAL; CASE NO.: 2:19-CV-04980-AB-FFM
                          Case 2:19-cv-04980-AB-SK Document 215 Filed 10/08/20 Page 4 of 5 Page ID #:3237



                             1   (Contra Dkt. No. 211 at 2.) There is only a writ of execution, entered on September
                             2   17, and an order appointing a process server for the writ, entered on October 7—
                             3   after Guest-Tek filed lodged its bond and after Guest-Tek moved to quash
                             4   Nomadix’s 1,633 subpoenas to Guest-Tek’s customers. (Dkt. Nos. 193, 207, 209,
                             5   212.) If any attempted “enforcement process” is underway, then it began after
                             6   Guest-Tek notified Nomadix and the Court that it had posted its bond. Further, that
                             7   “process” must improperly be based on documents and information obtained from
                             8   subpoenas that never should have been sent to any of the 1,633 Guest-Tek
                             9   customers and that Guest-Tek has moved to quash.
                            10          Because there is no “current enforcement process,” Nomadix is wrong to
                            11   describe Guest-Tek’s requested stay as “retroactive.” (Dkt. No. 211 at 2.) But no
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   matter how it is labeled, the stay is appropriate. “Ultimately, because ‘[t]he purpose
      L OS A NGELES




                            13   of a supersedeas bond is to secure the appellees from a loss resulting from the stay
                            14   of execution,’” there is “no harm in exercising [a court’s] equitable authority to stay
                            15   further collection” on a judgment after the appellant posts the bond. Telecom Asset
                            16   Mgmt., LLC v. Fiberlight, LLC, No. 14-cv-00728, 2017 WL 818853, at *3 (N.D.
                            17   Cal. Mar. 2, 2017) (quoting Rachel v. Banana Republic, Inc., 831 F.2d 1503, 1505
                            18   n.1 (9th Cir. 1987)). As Nomadix’s cited authority states, even “retroactive
                            19   application of a stay” is appropriate to prevent “manifest injustice.” Larry Santos
                            20   Prods. v. Joss Org., Inc., 682 F. Supp. at 905, 906 (E.D. Mich. 1988); accord
                            21   Thunder Mountain Custom Cycles, Inc. v. Thiessen Prods., Inc., No. 06-cv-02527,
                            22   2008 WL 5412469, at *6 (D. Colo. Dec. 24, 2008) (citing Santos, 682 F. Supp. at
                            23   906–07). Here, it would be manifestly unjust for Nomadix to try to enforce the
                            24   judgment while Guest-Tek’s motion for approval of a supersedeas bond and for stay
                            25   of execution is pending. The amount of Nomadix’s judgment will be secured by
                            26   Guest-Tek’s bond throughout Guest-Tek’s appeal.
                            27          Finally, Guest-Tek’s bond amount, equal to 125% the amount of the
                            28   judgment, is sufficient to secure the judgment. As Nomadix concedes, a 125% bond
                                                                                  -2-
                                  GUEST-TEK’S REPLY IN SUPPORT OF EX PARTE APPLICATION FOR APPROVAL OF SUPERSEDEAS BOND AND FOR STAY OF
                                                                                   EXECUTION PENDING APPEAL; CASE NO.: 2:19-CV-04980-AB-FFM
                          Case 2:19-cv-04980-AB-SK Document 215 Filed 10/08/20 Page 5 of 5 Page ID #:3238



                             1   falls within the typical range of percentages approved by this Court. (Dkt. No. 211
                             2   at 3–4.) Nomadix cites only one case in which an appellant was required to post a
                             3   larger bond, and in that case the appellees and their counsel were “public interest
                             4   organizations.” Wishtoyo Found. v. United Water Conservation Dist., No. 16-3869,
                             5   2019 WL 8226058, at *2 (C.D. Cal. Apr. 11, 2019). Nomadix, by contrast, holds
                             6   itself out as a “leading provider of intelligent network devices” that “[f]acilitat[es]
                             7   more than 5 million connections daily worldwide.” http://www.nomadix.com (last
                             8   visited Oct. 8, 2020). Nomadix’s speculation about “the likely length, complexity,
                             9   and cost” of Guest-Tek’s appeal does not affect the bond amount. (Dkt. No. 211 at
                            10   4.) Every appeal involves potential length, complexity, and cost. Nevertheless, the
                            11   Court’s “standard practice” is to approve supersedeas bonds in the amount of “1.25
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   times the judgment.” KST Data, Inc. v. DXC Tech. Co., No. 2:17-cv-7927, 2020
      L OS A NGELES




                            13   WL 2841402, at *2 (C.D. Cal. Mar. 20, 2020). The Court should do the same here.
                            14
                                                                            BAKER & HOSTETLER LLP
                            15    Dated: October 8, 2020
                            16
                                                                            By:     /s/ Kevin M. Bovard
                            17                                                      Kevin M. Bovard
                            18                                              Attorneys for Defendant
                            19                                              GUEST-TEK INTERACTIVE
                                                                            ENTERTAINMENT LTD.
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                                                  -3-
                                  GUEST-TEK’S REPLY IN SUPPORT OF EX PARTE APPLICATION FOR APPROVAL OF SUPERSEDEAS BOND AND FOR STAY OF
                                                                                   EXECUTION PENDING APPEAL; CASE NO.: 2:19-CV-04980-AB-FFM
